DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application 18 September 2019.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 December 2019 and 23 June 2020 were considered by the examiner.

Claim Interpretation
In regards to Claim 1, the claims recite the limitation “wherein the iFrame URL is designed to be embedded by the partner into a partner webpage, and the customized CSS data is used to customize a look and feel of a payment window within the partner webpage”. The examiner has determined that the aforementioned claim limitation constitutes a recitation of an intended result rather than a further limitation of the claimed method step of transmitting an iFrame universal resource locator as the aforementioned limitation merely describes how the received iFrame URL and CSS data are to be used after the completion of the claimed step, and the design of the URL does not appear to make a manipulative difference in the step of “transmitting” or any of the other method steps. Therefore, the limitation cannot be given patentable weight.
Similarly, Claim 11 recites the limitation “wherein the iFrame URL is designed to be embedded by the partner into a partner webpage, and the customized CSS data is used to customize a look and feel of a payment window within the partner webpage”. The examiner has determined that the aforementioned claim limitation constitutes a recitation of an intended use rather than a further limitation of the claimed payment service provider programmed to perform the step of transmitting an iFrame universal resource locator as the aforementioned limitation merely describes how the iFrame URL and CSS data transmitted by the PSP are to be used by the partner server. Therefore, the limitation cannot be given patentable weight.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claims 10 and 20 recite the claim limitation “wherein the iFrame URL is designed to be embedded into the partner webpage without requiring Javascript or HTML 
Furthermore, were the examiner to consider the abovementioned claims as described in the specification i.e. wherein the iFrame URL is designed to be embedded into the partner webpage without requiring complex Javascript or HTML coding”, said claim language would raise issues in regards to 112(b), as the term “complex” fails to establish proper metes and bounds for said claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 11-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chitale et al. (US 20170270081 A1) in view of Isaacson et al. (US 20190230070 A1) in further view of Dunjic (US 20190108522 A1) and Streuter et al. (US 20200402046 A1).

In regards to Claims 1 and 11, Chitale discloses:
A computer implemented method for executing an online payment transaction, the method comprising: receiving, at a payment service provider (PSP) server, an application programming interface (API) call from a partner server, wherein the API call specifies customized cascading style sheets (CSS) data for the partner (See Chitale: Para. [0049] – “In step 404, the web server receives the HTTP GET request for the CSS file” – It is known to one of ordinary skill in the art that an HTTP Get request is considered a type of API call); 
embedding, by the PSP server, the customized CSS data into an inline frame (iFrame) (See Chitale: Para. [0050] – “In step 406, the web server obtains the CSS file and sends it to the device. Upon receipt of the CSS file, the web browser may begin processing the CSS in order to determine the theme to apply to the content that is to be displayed on the webpage, where the content and location of the content is defined by the HTML file.” – It is known to one of ordinary skill in the art that the structure of an HTML file used to display a webpage must contain inline frames containing CSS data to be displayed properly using conventional HTML webpage design); 
transmitting, by the PSP server to the partner server, an iFrame universal resource locator (URL) (See Chitale: Para. [0057] – “Continuing with FIG. 4, in step 412, the absolute URL is used to obtain the image from the WS on the web server. In step 414, the image is sent to the device. The web browser, on the device, subsequently displays the image on the webpage” – Chitale discloses transmitting an image to be embedded within a webpage. It is known to one of ordinary skill in the art that, within the context of convention webpage design, embedded images are encoded via URL within an iFrame of the webpages corresponding HTML code. Therefore, 
wherein the iFrame URL is designed to be embedded by the partner into a partner webpage, and the customized CSS data is used to customize a look and feel of a payment window within the partner webpage (as previously disclosed in the claim interpretation section of this action, the aforementioned limitation constitutes a recitation of intended use and thus cannot be given patentable weight. However, for purposes of compact prosecution, the examiner asserts that Para. [0057] discloses an iFrame URL in the form of an image that is designed to be embedded within a HTML webpage. Additionally, it is known to one of ordinary skill in the art that the use of CSS data within an HTML webpage is for the purposes of organizing and structuring display elements); 
wherein data is transmitted directly to the PSP server via an iFrame.js program and the data is not stored on the partner server (See Chitale: Para. [0050] – “In step 406, the web server obtains the CSS file and sends it to the device. Upon receipt of the CSS file, the web browser may begin processing the CSS in order to determine the theme to apply to the content that is to be displayed on the webpage, where the content and location of the content is defined by the HTML file.”, See Chitale: Para. [0021] – “More specifically, the web browser (112) includes functionality to interpret hypertext mark-up language (HTML) files, interpret style sheet language files, execute scripting language files (e.g., JavaScript files), and display webpages within the web browser based on the aforementioned processing.” – It is known to one of ordinary skill in the art that additional data transmitted via an API request, within the context of http, would conventionally include data payloads within an iFrame.js program);

However, Chitale fails to explicitly disclose:
a onetime use token
receiving, at the PSP server, payment information of a user and the onetime use token, wherein the user payment information is transmitted directly to the PSP server via an iFrame.js program and the user payment information is not stored on the partner server; 
validating, at the PSP server, the onetime use token; 
generating, at the PSP server, a payment token associated with the user payment information; 
transmitting, by the PSP server, the payment token to the partner; 
receiving, at the PSP server from the partner server, an API call for a payment transaction that includes the payment token; and 
at the PSP server, using the payment token to execute the payment transaction by the user to the partner via a payment card network.

However, in a similar field of endeavor, Isaacson, discloses:
a onetime use token (See Chitale: Para. [0594] – “a site or entity representing the merchant or seller can initiate a payment request to the browser API associated with the headset and provide, according to the protocol, the available payment mechanisms for that entity, and receive payment data, address data, a one-time use token for processing a payment”),
receiving payment information of a user and the onetime use token (See Chitale: Para. [0594] – “a site or entity representing the merchant or seller can initiate a payment request to the browser API associated with the headset and provide, according to the protocol, the available payment mechanisms for that entity, and receive payment data, address data, a one-time use token for processing a payment” – Isaacson discloses receiving payment information and a one-time token for the purposes of facilitating an online transaction), 
receiving, a request for a payment transaction (See Chitale: Para. [0594] – “a site or entity representing the merchant or seller can initiate a payment request to the browser API associated with the headset and provide, according to the protocol, the available payment 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the transmission of a onetime use token and payment information as disclosed by Isaacson via the HTTP API structure disclosed by Chitale increasing the overall robustness of invention by allowing the invention to transfer multiple different types of data between two servers via the use of the preexisting API structure.

However, the combination of Chitale and Isaacson fails to explicitly disclose:
validating, at the PSP server, the onetime use token; 
generating, at the PSP server, a payment token associated with the user payment information; 
transmitting, by the PSP server, the payment token to the partner; 
receiving, at the PSP server from the partner server, an API call for a payment transaction that includes the payment token; and 
at the PSP server, using the payment token to execute the payment transaction by the user to the partner via a payment card network.

However, in a similar field of endeavor, discloses:
generating, at the PSP server, a payment token associated with the user payment information (See Dunjic: Para. [0070] – “At the operation 730, the processor causes a payment token to be generated. As further discussed below, the payment token may be utilized by the electronic device 100 in performing a payment transaction”); 
transmitting, by the PSP server, the payment token to the partner (See Dunjic: Para. [0079-0080] – “At the operation 760, the processor causes the provisioning reply 620 (FIG. 6) to be sent to the electronic device 100. The provisioning reply 620 is a reply to the provisioning ; 
at the PSP server, using the payment token to execute the payment transaction by the user to the partner via a payment card network (See Dunjic: Para. [0070] – “At the operation 730, the processor causes a payment token to be generated. As further discussed below, the payment token may be utilized by the electronic device 100 in performing a payment transaction” – Dunjic discloses that the payment token may be used to perform a payment transaction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the payment token generation and transmisstion structure as disclosed by Dunjic using the API call structure for data transmission and receiving as disclosed by the combination of Chitale and Isaacson increasing the overall economic viability of the invention by providing the invention means for monetizing its functionality.

However, the combination of Chitale, Isaacson, and Dunjic fails to explicitly disclose:
validating, at the PSP server, the onetime use token; 

However, in a similar field of endeavor, Strueter discloses:
Validating a onetime use token (See Strueter: Para. [0076] – “Once secondary website 16 receives signal 60 specified distinct IDs and unique onetime identification token, secondary network website 16 will first check to verify that unique onetime identification token, received in signal 102, is in transaction ID database 408 and if it is not or has been marked as invalid, ;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the onetime use token validation method disclosed by Strueter to validate the token disclosed by the combination of Chitale, Isaacson, and Dunjic increasing the overall security strength of the invention by preventing the use of fraudulent credentials during transaction transmissions and receipts.

In regards to Claims 2 and 12, the combination of Chitale, Isaacson, Dunjic, and Strueter discloses:

The computer implemented method of claim 1, wherein the customized CSS data defines a font style, a font size, a color scheme, an informational field, a text box, and a layout which define the look and feel of the payment window (Chitale: Para. [0050] – “In step 406, the web server obtains the CSS file and sends it to the device. Upon receipt of the CSS file, the web browser may begin processing the CSS in order to determine the theme to apply to the content that is to be displayed on the webpage, where the content and location of the content is defined by the HTML file.” – It is known to one of ordinary skill in the art that any conventional webpage designed at the time of the effective filing date would need to include CSS data including the claimed elements).

 In regards to Claims 3 and 13, the combination of Chitale, Isaacson, Dunjic, and Strueter discloses:
The computer implemented method of claim 2, wherein the customized CSS data allows the partner to design a payment page rendered by the PSP and embedded into the partner webpage via the iFrame to have a same look and feel as the partner webpage (Chitale: Para. [0050] – “In step 406, the web server obtains the CSS file and sends it to the device. Upon receipt of the CSS file, the web browser may begin processing the CSS in order to determine the theme to apply to the content that is to be displayed on the webpage, where the content and location of the content is defined by the HTML file.” – It is known to one of ordinary skill in the art that any website using CSS can be customized in a style similar to any other HTML website).

In regards to Claims 4 and 14, the combination of Chitale, Isaacson, Dunjic, and Strueter discloses:
The computer implemented method of claim 1, wherein the customized CSS data is stored in a CSS file, and the CSS file is referenced via a custom CSS URL (See Chitale: Para. [0038] – “In step 308, the style sheet language file (e.g., the CSS file) generated in step 306 is stored in an application project structure (APS). Further, the images (which were included within the compressed file that was imported in step 300) are extracted from the compressed file and stored in the APS”, See Chitale: para. [0050] – “In step 406, the web server obtains the CSS file and sends it to the device. Upon receipt of the CSS file, the web browser may begin processing the CSS in order to determine the theme to apply to the content that is to be displayed on the webpage, where the content and location of the content is defined by the HTML file. As part of the processing of CSS file, the web browser may encounter a relative URL for an image, where the web browser needs to obtain the image such that it can be displayed on the webpage. The web browser may subsequently issue an HTTP GET request for the image file to the web server, where the request includes the relative URL”).

In regards to Claims 6 and 16, the combination of Chitale, Isaacson, Dunjic, and Strueter discloses:
The computer implemented method of claim 1, further comprising maintaining the onetime use token as valid for a limited time period (See Chitale: Para. [0594] – “a site or entity representing the merchant or seller can initiate a payment request to the browser API associated with the headset and provide, according to the protocol, the available payment mechanisms for that entity, and receive payment data, address data, a one-time use token for processing a payment” – Chitale discloses a one-time use token that is only valid for the time period before it is used).

In regards to Claims 7 and 17, the combination of Chitale, Isaacson, Dunjic, and Strueter discloses:
The computer implemented method of claim 6, further comprising determining, at the PSP server, whether the onetime use token is valid upon receiving the onetime use token from the partner server via the API call (See Strueter: Para. [0076] – “Once secondary website 16 receives signal 60 specified distinct IDs and unique onetime identification token, secondary network website 16 will first check to verify that unique onetime identification token, received in signal 102, is in transaction ID database 408 and if it is not or has been marked as invalid, secondary network website 16 will send signal 78 access denied, unique onetime identification token to first network website 14”).

In regards to Claims 9 and 19, the combination of Chitale, Isaacson, Dunjic, and Strueter discloses:
The computer implemented method of claim 1, wherein the step of transmitting, the payment token to the partner comprises transmitting the payment token to a user interface (UI) of a parent window maintained on the partner server (See Chitale: Para. [0057] – “Continuing with FIG. 4, in step 412, the absolute URL is used to obtain the image from the WS on the web server. In step 414, the image is sent to the device. The web browser, on the device, subsequently displays the image on the webpage” – Chitale discloses transmitting an image to .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chitale in view of Isaacson, in further view of Dunjic, Strueter and Zhao et al. (US 20170272415 A1)

In regards to Claims 8 and 18, the combination of Chitale, Isaacson, Dunjic, and Strueter discloses the method of claim 1 but fails to explicitly disclose:
wherein the onetime use token is validated with a symmetric cryptosystem.

However, in a similar field of endeavor, Zhao discloses:
wherein token is validated with a symmetric cryptosystem (See Zhao: Para. [0026] – “Next at block 225, the guardian device may validate the first token with current established session information and the parent-guardian symmetric key”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the one-time token validation method disclosed by the combination if Chitale, Isaacson, Dunjic, and Strueter for the symmetric validation method disclosed by Zhao increasing the overall security strength of the invention by incorporating the use of more secure encryption security methods.

In regards to Claims 10 and 20, as previously mentioned in the 112(a) section of this action, the claims do not meet the enablement requirement. Additionally, if the examiner were to consider the claims based the functions described in the specification i.e. “wherein the iFrame URL is designed to be embedded into the partner webpage without requiring complex Javascript or HTML coding.”, said interpretation would introduce new 112(b) issues relating to unspecified metes and bounds. Therefore, as the examiner alternative interpretation would be unclear under 35 USC 112(b) a complete search of the specified claims cannot be completed.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest art of record, the combination of Chitale, Isaacson, Dunjic, and Strueter discloses as discussed previously in this action. However, the combination of Chitale, Isaacson, Dunjic, and Strueter fails to disclose at least “further comprising receiving, at the PSP server from the partner server via an API of the PSP, a CSS file in which the customized CSS data is stored; generating a CSS identification code (CSS ID) at the PSP server; transmitting the CSS ID to the partner server; and at the PSP server, using the CSS ID to identify the customized Chitale, Isaacson, Dunjic, and Strueter are not found in a reasonable amount of references.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Wang as Wang is not concerned with the use of a CSS ID for purposes of identifying specific CSS data.
Foreign prior art and NPL searches were conducted: however, no relevant prior art was found.
Regarding subject matter eligibility, the claims do not recite a judicial exception. Therefore, the claim are patent eligible under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodriguez et al. (US 20180032980 A1) generally discloses system,s methods, and devices for electronic bill presentation through the use of customized CSS styles for user interface generation.
Bank et al. (US 20140026115 A1) generally discloses a web pge authoring tool that enables a developer to interact with a webpage as it is being authored.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685